


Exhibit 10.16

 

INVESTMENT MANAGEMENT AGREEMENT

 

AGREEMENT, made as of the 20th day of May, 2005, between CIM Urban Partners,
L.P., a Delaware limited partnership (the “Partnership”), and CIM Urban REIT
Management, Inc., a California corporation (the “Adviser”).  Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Partnership Agreement (as defined below).

 

W I T N E S S E T H :

 

WHEREAS, the Partnership desires to retain the Adviser to render investment
advisory services to the Partnership, and the Adviser is willing to render such
services; and

 

WHEREAS, the Adviser is ready and willing to act as investment adviser to the
Partnership, subject to and in accordance with the provisions hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.             Appointment of Adviser

 

The Partnership hereby appoints the Adviser to act as investment adviser to the
Partnership for the period and on the terms set forth in this Agreement.  The
Adviser accepts such appointment and agrees to render the services herein set
forth for the compensation herein provided.

 

The Adviser agrees to notify the Partnership of any change in the ownership of
the Adviser within a reasonable time after such change.

 

2.             Duties of Adviser

 

(a)           Subject to the supervision of the General Partner of the
Partnership, the Adviser shall manage the Partnership’s investments in real
estate and other assets, including debt, equity and equity-related interests in
real estate, securities and investments (including cash), and shall have the
power and authority to determine, and with full discretion to place orders in
respect of, the purchase, retention and disposition thereof and to execute
agreements relating thereto, in accordance with the Partnership’s investment
objective, policies and restrictions as stated in Sections 3.01, 3.02, 3.03 and
3.05 of the Partnership Agreement.

 

(b)           The Adviser shall perform its duties hereunder with the degree of
diligence, prudence and care which a prudent person exercises with respect to
his or her own assets.

 

--------------------------------------------------------------------------------


 

(c)           The Adviser shall render to the General Partner such periodic and
special reports as it may reasonably request.

 

(d)           As provided in Section 6.10 of the Partnership Agreement, the
Principals are subject to certain time commitment obligations.  However, the
investment management services of the Adviser to the Partnership under this
Agreement are not to be deemed exclusive and the Adviser shall be free to render
similar services to others.

 

(e)           The Adviser shall perform all of its responsibilities and
obligations under the Partnership Agreement, which responsibilities and
obligations the Adviser hereby acknowledges.

 

3.             Delivery of Documents

 

The Partnership has delivered copies of each of the following documents to the
Adviser and will promptly notify and deliver to it all future amendments and
supplements, if any:

 

(i)            Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of May 20, 2005 (such Amended and Restated Agreement of
Limited Partnership, as presently in effect and as amended from time to time,
being herein called the “Partnership Agreement”); and

 

(ii)           Confidential Private Placement Memorandum of the Partnership
(such memorandum, as presently in effect and as amended or supplemented from
time to time, being herein called the “Private Placement Memorandum”).

 

4.             Rendering Services

 

The Adviser shall authorize and permit any of its respective members, directors,
officers and employees who may be elected or appointed as a manager, director,
officer or employee of the General Partner of the Partnership to serve in the
capacities in which they are elected.

 

5.             Expenses

 

During the term of this Agreement, the Adviser shall pay all costs and expenses
relating to the general operation of its business, including administrative
expenses, employment expenses, office expenses, subject to Section 6.05(e) of
the Partnership Agreement insurance of the Adviser and its employees, rent, and
all or any part of the Adviser’s travel expenses and legal expenses that are not
incurred in the course of the business, and for the benefit, of the
Partnership.  All costs and expenses incurred by the Adviser on behalf of the
Partnership which are not specifically assumed by the Adviser under this
paragraph 5 shall be borne by the Partnership.

 

2

--------------------------------------------------------------------------------


 

6.             Remuneration

 

(a)           Pursuant to Section 6.07(b) of the Partnership Agreement, the
Adviser shall be entitled to receive from the Partnership as compensation for
the Adviser’s management services an annual management fee (the “Management
Fee”) payable quarterly in arrears on the tenth (10th) day (or, if such day is
not a Business Day, on the next succeeding Business Day) following the close of
each fiscal quarter of the Partnership. Each quarterly installment of the
Management Fee shall be an amount equal to (i) if the daily average Adjusted
Fair Value of the Fund Investments during such quarter is less than or equal to
$500 million, 0.25% of such daily average Adjusted Fair Value, (ii) if the daily
average Adjusted Fair Value of the Fund Investments during such quarter is
greater than $500 million but less than or equal to $1 billion, the sum of $1.25
million plus 0.2375% of such daily average Adjusted Fair Value in excess of $500
million, (iii) if the daily average Adjusted Fair Value of the Fund Investments
during such quarter is greater than $1 billion but less than or equal to $1.5
billion, the sum of $2.4375 million plus 0.225% of such daily average Adjusted
Fair Value in excess of $1 billion, (iv) if the daily average Adjusted Fair
Value of the Fund Investments during such quarter is greater than $1.5 billion
but less than or equal to $4.0 billion, the sum of $3.5625 million plus 0.2125%
of such daily average Adjusted Fair Value in excess of $1.5 billion and (v) if
the daily average Adjusted Fair Value of the Fund Investments during such
quarter is greater than $4.0 billion, the sum of $8.875 million plus 0.100% of
such daily average Adjusted Fair Value in excess of $4.0 billion; provided,
however, that if any Fund Investment that is a Permitted Investment (but
specifically excluding any property level reserves, which the parties
acknowledge and agree will not be treated as Permitted Investments but will
instead be treated as part of the Qualified Investment to which they relate and
will be included in the calculation of the Adjusted Fair Value of such Qualified
Investment in accordance with clauses (x) and (y) of the definition of “Adjusted
Fair Value” in the Partnership Agreement) has been held by the Partnership as a
Permitted Investment for six (6) months or more (determined on a
first-in-first-out basis) then the portion thereof on any day thereafter that
exceeds one percent (1%) of the aggregate Adjusted Fair Value of all of the Fund
Investments on such day shall be excluded from the calculation of the Adjusted
Fair Value on that day used to determine the daily average Adjusted Fair Value
for purposes of clauses (i) through (v) of this sentence.  Installments of the
Management Fee for any period of less than a full three months shall be prorated
on the basis of the actual number of days in such period.

 

(b)           Pending determination of the Fair Value of a Fund Investment (or
the Underlying Asset Value or the Fund’s Percentage with respect to a Fund
Investment) in accordance with Section 14.05(d) of the Partnership Agreement,
the Management Fee shall be calculated and paid based on the Fair Value,
Underlying Asset Value and/or Fund’s Percentage of such Fund Investment as
determined with reference to the prior calendar year (or if such Fund Investment
was acquired during such preceding year, as determined pursuant to
Section 14.05(a) of the Partnership Agreement).  Upon final determination of the
Fair Value, Underlying Asset Value, Fund’s Percentage and Adjusted Fair Value of
a Fund Investment pursuant to Section 14.05 of the Partnership Agreement,
(i) such valuations shall be applied retroactively to the preceding January 1,
(ii) any payments to the Adviser made since such January 1 will be recalculated
to reflect

 

3

--------------------------------------------------------------------------------


 

the Fair Value, Underlying Asset Value, Fund’s Percentage and Adjusted Fair
Value as so determined, and (iii) any underpayment to the Adviser shall be
promptly paid by the Partnership to the Adviser and any overpayment to the
Adviser shall be promptly returned by the Adviser to the Partnership.

 

7.             Liability and Indemnification of Adviser

 

The Adviser shall not be liable to the Partnership, the General Partner, any
manager or director of the General Partner, to the REIT or to the Class A
Members for (i) any act or omission performed or omitted by it, or for any
costs, damages or liabilities arising therefrom, in the absence of fraud, gross
negligence, willful misconduct or a breach of the terms of this Agreement by the
Adviser, (ii) any tax liability imposed on the Partnership, any entity in which
the Partnership invests, directly or indirectly, the General Partner, any
manager or director of the General Partner, the REIT or any Class A Member, or
(iii) any losses due to the negligence of any employees, brokers, or other
agents of the Partnership (whether or not such persons are directly employed by
the Adviser).  In the event that the Adviser becomes involved in any capacity in
any action, proceeding or investigation brought by or against any person
(including any Class A Member) in connection with any matter arising out of or
in connection with the Partnership’s business or affairs (including a breach of
the REIT LLC Agreement by any Class A Member), the Partnership will periodically
reimburse the Adviser for its legal and other expenses (including the cost of
any investigation and preparation) incurred in connection therewith, provided
that the Adviser shall promptly repay to the Partnership the amount of any such
reimbursed expenses paid to it if it shall ultimately be determined that the
Adviser is not entitled to be indemnified by the Partnership in connection with
such action, proceeding or investigation as provided in the exception contained
in the next succeeding sentence.  To the fullest extent permitted by law, the
Partnership also will indemnify the Adviser against any losses, claims, damages
or liabilities to which the Adviser may become subject in connection with
(i) any matter arising out of or in connection with the Partnership’s business
or affairs, except to the extent that any such loss, claim, damage or liability
results from fraud, gross negligence or willful misconduct of, or any violation
of any Federal or state securities law or any other intentional or criminal
wrongdoing or a breach of the terms of this Agreement by, the Adviser; (ii) any
tax liability imposed on the Partnership, any entity in which the Partnership
invests, directly or indirectly, the General Partner, any manager or director of
the General Partner, the REIT or any Class A Member; and (iii) any actions or
omissions of any brokers or other agents of the Partnership.  If for any reason
(other than fraud, gross negligence or willful misconduct of, or a breach of the
terms of this Agreement by, the Adviser) the foregoing indemnification is
unavailable to the Adviser, or insufficient to hold it harmless, then the
Partnership agrees to contribute to the amount paid or payable by the Adviser as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by the
Partnership on the one hand and the Adviser on the other hand but also the
relative fault of the Partnership and the Adviser, as well as any relevant
equitable considerations.  The Adviser shall be liable to the Partnership for
and shall, to the fullest extent permitted by law, indemnify the

 

4

--------------------------------------------------------------------------------


 

Partnership against any losses, claims, damages or liabilities to which the
Partnership may become subject in connection with any matter arising out of or
in connection with the Partnership’s business or affairs that results from the
Adviser’s fraud, gross negligence, willful misconduct or breach of the terms of
this Agreement.  The reimbursement, indemnity and contribution obligations of
the Partnership under this paragraph shall be in addition to any liability which
the Partnership may otherwise have (including, without limitation, any liability
under Section 6.05 of the Partnership Agreement), shall extend upon the same
terms and conditions to the directors, stockholders, officers, managing
directors, partners, managers, employees and controlling persons (if any) of the
Adviser, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Partnership, the Adviser and
any such persons.  The foregoing provisions shall survive any termination of
this Agreement.

 

8.             Term and Termination

 

This Agreement shall become effective on the date hereof and (except as provided
in paragraph 7 hereof) shall remain in full force and effect with respect to the
Partnership until the Partnership is dissolved or the Partnership and the
Adviser otherwise mutually agree; provided, however, that this Agreement shall
automatically terminate upon the removal of the director of the REIT pursuant to
Section 7.02 of the REIT LLC Agreement.

 

9.             Assigns

 

The Adviser may not assign its duties hereunder without the consent of the
Advisory Committee, provided that “assignment” shall not include any transfer or
assignment by the Adviser to an entity that is (i) an Affiliate of the General
Partner or owned by Employees, Immediate Family Relatives of the Principals or
Employees, trusts for the benefit of any such Persons or family charitable
foundations over which any such Person has direction and (ii) controlled by the
Principals.  The Partnership may not assign its duties hereunder without the
written consent of the Adviser.

 

10.          Amendment

 

This Agreement may not be amended without the Consent of the REIT (with the
Consent of at least sixty-six and two thirds percent (66-2/3%) of the Class A
Percentage Interests of the Class A Members (excluding for this purpose the
Class A Percentage Interest of any Affiliate of the General Partner)).

 

11.          Independent Contractor Status

 

The Adviser shall for all purposes herein be deemed to be an independent
contractor and shall, unless otherwise expressly provided herein or authorized
by the General Partner from time to time, have no authority to act for or
represent the Partnership in any way or otherwise be deemed an agent of the
Partnership.  Nothing

 

5

--------------------------------------------------------------------------------


 

contained herein shall be deemed to constitute the parties hereto members of any
partnership, joint venture, association, syndicate or other entity.  The parties
further agree that any amounts paid to the Adviser pursuant to this Agreement
shall constitute payments for services rendered.

 

12.          Non-Exclusivity

 

Nothing in this Agreement shall limit or restrict the right of any partner,
officer or employee of the Adviser to engage in any other business or to devote
his time and attention in part to any other business.  Nothing in this Agreement
shall limit or restrict the right of the Adviser to engage in any other business
or to render services of any kind to any other corporation, firm, individual or
association.

 

13.          Notices

 

Notices of any kind to be given to the Adviser shall be in writing and shall be
duly given if mailed or delivered to the Adviser at 6922 Hollywood Blvd.,
Suite 900, Hollywood, California 90028, Attention:  Avraham Shemesh, or at such
other address or to such other individual as shall be specified by the Adviser
to the Partnership in accordance with this paragraph 13.  Notices of any kind to
be given to the Partnership shall be in writing and shall be duly given if
mailed or delivered to the Partnership at 6922 Hollywood Blvd., Suite 900,
Hollywood, California 90028, Attention:  Avraham Shemesh, or at such other
address or to such other individual as shall be specified by the Partnership to
the Adviser in accordance with this paragraph 13.

 

14.          Representations and Warranties of the Adviser

 

The Adviser represents and warrants to the Partnership that, as of the date
hereof:

 

(a)           The Adviser has been duly formed and is validly existing in good
standing as a corporation under the laws of the State of California with full
power and authority to enter into and perform this Agreement and to conduct its
business as required pursuant to this Agreement.

 

(b)           This Agreement has been duly and validly executed and delivered by
the Adviser and, assuming the due and valid authorization, execution and
delivery on behalf of the Partnership, constitutes a valid and binding agreement
of the Adviser, enforceable against it in accordance with its terms, except as
may be limited by (a) any bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors, rights,
(b) general equity principles, (c) the law of fraudulent conveyance, (d) public
policy and (e) judicial imposition of any implied covenant of good faith and
fair dealing.  The person signing this Agreement on behalf of the Adviser has
been duly authorized by the Adviser to do so.

 

(c)           The Adviser is not in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any contract,
indenture,

 

6

--------------------------------------------------------------------------------


 

mortgage, loan agreement, note, lease or other agreement or instrument to which
it is a party or by which it or any of its properties is bound which, in the
aggregate, would have a material adverse effect on the Adviser; the execution by
the Adviser of this Agreement and the performance by the Adviser of its
obligations under this Agreement do not and will not result in any violation of
the certificate of incorporation of the Adviser, and do not and will not
conflict with, or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Adviser under, any
indenture, mortgage, loan agreement, note lease or other agreement or instrument
to which the Adviser is a party or by which any of its properties is bound or
any existing applicable law, rule, regulation, judgment, order or decree of any
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Adviser or any of its properties.  There is no litigation,
investigation or other proceeding pending or, to the knowledge of the Adviser,
threatened against the Adviser or any of its Affiliates which, if adversely
determined, would materially adversely affect the business or financial
condition of the Adviser or would impair the ability of the Adviser to perform
its obligations hereunder.

 

(d)           The Adviser has obtained all authorizations, consent, approvals,
licenses and clearances of all courts, governmental agencies and authorities,
and any other Person, if any, required for the Adviser to enter into this
Agreement and to perform its obligations hereunder.

 

15.          Headings

 

The headings of the Sections of this Agreement are for convenience of reference
only and are not to be considered in construing the terms and provisions of this
Agreement.

 

16.          Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE.

 

17.          Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereinabove written.

 

 

 

CIM URBAN PARTNERS, L.P.

 

 

 

By:

CIM Urban Partners GP, Inc., its general partner

 

 

 

 

 

By:

/s/ Avraham Shemesh

 

 

Name:

Avraham Shemesh

 

 

Title:

Treasurer

 

 

 

 

 

CIM URBAN REIT MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Nicholas V. Morosoff

 

 

Name:

Nicholas V. Morosoff

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------
